Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a conveyance mechanism for conveying" and "a blowing mechanism for blowing" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In claim 1, the limitation “a conveyance mechanism for conveying the coating formation-target material” invokes 35 U.S.C. 112(f). Paragraph 0021 of the specification states that the conveyance mechanism comprises a payoff reel, winding reel, and other components such as rolls provided to the various sections. Therefore, this limitation will be interpreted to mean the combination of a payoff reel, a winding reel, and other components such as rolls, or equivalents thereof.
In claim 1, the limitation “a blowing mechanism for blowing a coating forming gas” invokes 35 U.S.C. 112(f). Paragraph 0042 of the specification states that “jetting ports” and “suction ports” constitute the blowing mechanism for blowing the coating forming gas. Therefore, this limitation will be interpreted to mean the combination of jetting ports and suction ports, or equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 2 and 6 of claim 1, the limitations “both surfaces” or “both surface sides” of the coating formation-target material are indefinite because it is unclear whether the coating formation-target material only has two sides/surfaces or if any two surfaces would meet the limitation.
In line 6 of claim 1, the limitation “in a longitudinal direction” is unclear as to whether this is the same or a different “longitudinal direction” than previously referred to with respect to the conveying of the coating formation-target material.
Claims 2-9 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buet (US 20180347048 A1).
	Regarding claim 1, Buet (US 20180347048 A1) teaches a sputtering apparatus comprising physical vapor deposition (para 0045) to coat yarns 2 (coating formation-target material), wherein the yarns are transported by a conveyor system 6 comprising a first set of pulleys 6a (payoff reel), second set of pulleys 6b (rolls), and a third set of pulleys 6c (windup reel) (para 0063, para 0065-0066; Fig. 3). Buet also teaches a blowing mechanism comprising a plurality of injection channels (180a, 180b) (jetting ports) that inject gas into the treatment/deposition zones (4a, 4b) and outlet orifices (9a, 9b) with vacuum pumps (suction ports) in order to remove the gas phase (para 0068, 0083; Fig. 3). 
Buet teaches coating a plurality of yarns 2 in a circumferential manner (both surfaces) (para 0034-0035; Fig. 2). Alternatively, Buet fails to explicitly teach coating both surfaces of the coating formation-target material. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Buet teaches all of the claimed structural limitations, which is necessarily capable of coating both surfaces of the coating formation-target material.
Buet fails to explicitly teach the ratio between the blowing speed of the coating forming gas (X) and the conveyance speed of the substrate (Y) is within the range of 0.4 to 3.0. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Buet teaches all of the claimed structural limitations, which is necessarily capable of operating with a ratio of blowing speed to conveyance speed of 0.4 to 3.0.
	Regarding claim 2, Buet fails to explicitly teach the ratio between the blowing speed of the coating forming gas (X) and the conveyance speed of the substrate (Y) is within the range of 0.6 to 2.0. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Buet teaches all of the claimed structural limitations, which is necessarily capable of operating with a ratio of blowing speed to conveyance speed of 0.6 to 2.0.
	Regarding claim 3, Buet fails to explicitly teach the ratio between the blowing speed of the coating forming gas (X) and the conveyance speed of the substrate (Y) is within the range of 0.8 to 1.5. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Buet teaches all of the claimed structural limitations, which is necessarily capable of operating with a ratio of blowing speed to conveyance speed of 0.8 to 1.5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Buet (US 20180347048 A1) in view of Andersson (US 20080261029 A1), Shinohara (US 20020020496 A1), and Kao (US 20010042513 A1).
Regarding claim 1, Buet (US 20180347048 A1) teaches a sputtering apparatus comprising physical vapor deposition (para 0045) to coat yarns 2 (coating formation-target material), wherein the yarns are transported by a conveyor system 6 comprising a first set of pulleys 6a (payoff reel), second set of pulleys 6b (rolls), and a third set of pulleys 6c (windup reel) (para 0063, para 0065-0066; Fig. 3). Buet also teaches a blowing mechanism comprising a plurality of injection channels (180a, 180b) (jetting ports) that inject gas into the treatment/deposition zones (4a, 4b) and outlet orifices (9a, 9b) with vacuum pumps (suction ports) in order to remove the gas phase (para 0068, 0083; Fig. 3). 
Buet teaches coating a plurality of yarns 2 in a circumferential manner (both surfaces) (para 0034-0035; Fig. 2). Alternatively, Buet fails to explicitly teach coating both surfaces of the coating formation-target material. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Buet teaches all of the claimed structural limitations, which is necessarily capable of coating both surfaces of the coating formation-target material.
Alternatively, Andersson (US 20080261029 A1), in the analogous art of deposition on elongated substrates, teaches wires, which are analogous to yarns, are alternative substrates to strips that can be coiled with rollers (para 0031; Fig. 4). Both Buet and Andersson teach a continuous roll-to-roll deposition (Buet para 0066, Fig. 3; Andersson para 0031, Fig. 4). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the yarn/wire substrates of Buet with strip/foil substrates because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Furthermore, Shinohara (US 20020020496 A1), in the analogous art of depositing films on a strip substrate, teaches that pairs of electrodes (404a-404c, 405a-405c) may be used for forming films on (both sides of) a flexible substrate, wherein the deposition may comprise sputtering (PVD) (para 0025; Fig. 4). Because Shinohara teaches that such deposition arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include two deposition sources across from each other allow deposition of materials on both sides of the substrate of Buet in view of Andersson with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Buet, Andersson, and Shinohara fails to explicitly teach the ratio between the blowing speed of the coating forming gas (X) and the conveyance speed of the substrate (Y) is within the range of 0.4 to 3.0. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The aforementioned combination teaches all of the claimed structural limitations, which is necessarily capable of operating with a ratio of blowing speed to conveyance speed of 0.4 to 3.0.
Alternatively, Kao (US 20010042513 A1), in the analogous art of physical vapor deposition, teaches gas inlets with diameters of 1 inch (par 0081). Buet is silent to the dimensions of the orifices (80a-80b) that gas from the injection channels (180a, 180b) enters the deposition zones through (para 0083; Fig. 3). Because Kao teaches that such gas inlet diameters were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a diameter of about 1 inch for the gas inlet orifices of Buet with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Buet teaches that the travel speed of the yarns (conveyance speed) is from 0.01 to 5 m/min and that the flow rate of injected gas is between 0.5 to 5 L/min (para 0081). Therefore, with an orifice diameter of 1 inch, the blowing speed of the injected gas is between 0.9867 m/min and 9.867 m/min (calculated by dividing the flow rate in m3/min by the area of a circle in m2 calculated from the diameter). As a result, the ratio of blowing speed (X) to conveyance speed (Y) is 0.19735 (when 0.5 L/min flow rate and 5 m/min conveyance) to 986.76 (when 5 L/min flow rate and 0.01 m/min conveyance).
Though the combination of Buet, Andersson, Shinohara, and Kao fails to explicitly teach the ratio of X/Y is 0.4 to 3.0, one would have expected the use of any values within the Buet range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 5 L/min flow rate and 0.01 to 5 m/min conveyance speed, including values resulting in a ratio within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 2, though the combination of Buet, Andersson, Shinohara, and Kao fails to explicitly teach the ratio of X/Y is 0.6 to 2.0, one would have expected the use of any values within the Buet range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 5 L/min flow rate and 0.01 to 5 m/min conveyance speed, including values resulting in a ratio within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 3, though the combination of Buet, Andersson, Shinohara, and Kao fails to explicitly teach the ratio of X/Y is 0.8 to 1.5, one would have expected the use of any values within the Buet range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 5 L/min flow rate and 0.01 to 5 m/min conveyance speed, including values resulting in a ratio within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claim(s) 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Buet (US 20180347048 A1) in view of Andersson (US 20080261029 A1), Shinohara (US 20020020496 A1), and Kao (US 20010042513 A1), as applied to claims 1-3 above, and further in view of Inokuti (US 5192585 A).
Regarding claim 4, the combination of Buet, Andersson, Shinohara, and Kao fails to explicitly teach the coating formation-target material is a metal strip. However, Inokuti (US 5192585 A), in the analogous art of deposition onto an elongated substrate, teaches forming a film on an elongated sheet of grain-oriented silicon steel (metal) by PVD (col 5 line 38-59, col 6 line 33-45, claim 4). Because Inokuti teaches that such strip substrate materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grain-oriented silicon steel (metal) substrate with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 5, the combination of Buet, Andersson, Shinohara, and Kao fails to explicitly teach the coating formation-target material is a metal strip. However, Inokuti (US 5192585 A), in the analogous art of deposition onto an elongated substrate, teaches forming a film on an elongated sheet of grain-oriented (electric) silicon steel by PVD and removing oxides from the sheet after annealing (no forsterite coating) (col 5 line 38-59, col 6 line 33-45, claim 4). Because Inokuti teaches that such strip substrate materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grain-oriented silicon steel substrate with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 6, the combination of Buet, Andersson, Shinohara, and Kao fails to explicitly teach the coating formation-target material is a metal strip. However, Inokuti (US 5192585 A), in the analogous art of deposition onto an elongated substrate, teaches forming a film on an elongated sheet of grain-oriented silicon steel (metal) by PVD (col 5 line 38-59, col 6 line 33-45, claim 4). Because Inokuti teaches that such strip substrate materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grain-oriented silicon steel (metal) substrate with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 7, the combination of Buet, Andersson, Shinohara, and Kao fails to explicitly teach the coating formation-target material is a metal strip. However, Inokuti (US 5192585 A), in the analogous art of deposition onto an elongated substrate, teaches forming a film on an elongated sheet of grain-oriented silicon steel (metal) by PVD (col 5 line 38-59, col 6 line 33-45, claim 4). Because Inokuti teaches that such strip substrate materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grain-oriented silicon steel (metal) substrate with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 8, the combination of Buet, Andersson, Shinohara, and Kao fails to explicitly teach the coating formation-target material is a metal strip. However, Inokuti (US 5192585 A), in the analogous art of deposition onto an elongated substrate, teaches forming a film on an elongated sheet of grain-oriented (electric) silicon steel by PVD and removing oxides from the sheet after annealing (no forsterite coating) (col 5 line 38-59, col 6 line 33-45, claim 4). Because Inokuti teaches that such strip substrate materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grain-oriented silicon steel substrate with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 9, the combination of Buet, Andersson, Shinohara, and Kao fails to explicitly teach the coating formation-target material is a metal strip. However, Inokuti (US 5192585 A), in the analogous art of deposition onto an elongated substrate, teaches forming a film on an elongated sheet of grain-oriented (electric) silicon steel by PVD and removing oxides from the sheet after annealing (no forsterite coating) (col 5 line 38-59, col 6 line 33-45, claim 4). Because Inokuti teaches that such strip substrate materials were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grain-oriented silicon steel substrate with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feldbauer (US 20040154539 A1) in view of Shinohara (US 20020020496 A1).
Regarding claim 1, Feldbauer (US 20040154539 A1) teaches a surface treatment facility comprising a chamber 1 for coating a continuous strip substrate 4 (coating formation-target material) with entry rolls 5 and exit rolls 6 (conveying mechanism) for transporting the substrate in a longitudinal direction (Fig. 1), an open heated bath 15 to be vaporized for (physical vapor) deposition of metals (para 0028, 0031-0032; Fig. 1), and gas injectors 16 (jetting ports) and turbulence providing means 18 for making the gas and metal vapor (coating forming gas) in the chamber turbulent (blowing) on both surface sides of the substrates (para 0029, 0035; Fig. 1, 2) as well as a fan 9 and hood 7 (suction port) to treat gases and exhausting them to the atmosphere (para 0024; Fig. 1). Additionally, the gas from the injectors 16 is within the chamber walls 10 and the fan 9 is outside the walls and therefore the gas is necessarily blown along the substrate 4 in the longitudinal direction (Fig. 1).
Feldbauer fails to explicitly teach a conveying mechanism comprising a payoff reel and winding reel in addition to the entry and exit rolls. However, the entry and exit rolls (5, 6) of Feldbauer (Fig. 1) may be considered as “equivalents thereof” of the components provided in the specification because both sets of components accomplish a similar function of transporting a substrate strip through a chamber. Alternatively, Shinohara (US 20020020496 A1), in the analogous art of depositing films on a strip substrate, teaches that a flexible substrate may be transported in a roll to roll apparatus including an unwinding roller (payoff reel) 401 and a winding roller (reel) 406 in addition to intermediate guide rollers (para 0022, 0030; Fig. 4). Because Shinohara teaches that such rollers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an unwinding roller and winding roller to deliver and receive the substrate of Feldbauer with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Feldbauer also fails to explicitly teach that the chamber is capable of forming coatings by a physical vapor deposition method on both surfaces of a coating formation-target material. 
However, Shinohara, in the analogous art of depositing films on a strip substrate, teaches that pairs of electrodes (404a-404c, 405a-405c) may be used for forming films on (both sides of) a flexible substrate, wherein the deposition may comprise sputtering (PVD) (para 0025; Fig. 4). Because Shinohara teaches that such deposition arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a second deposition source across from the open heated bath 15 of Feldbauer to allow deposition of materials on both sides of the substrate with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Feldbauer and Shinohara fails to explicitly teach the ratio between the blowing speed of the coating forming gas (X) and the conveyance speed of the substrate (Y) is within the range of 0.4 to 3.0. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Feldbauer and Shinohara teaches all of the claimed structural limitations, which is necessarily capable of operating with a ratio of blowing speed to conveyance speed of 0.4 to 3.0.
Regarding claim 2, the combination of Feldbauer and Shinohara fails to explicitly teach the ratio between the blowing speed of the coating forming gas (X) and the conveyance speed of the substrate (Y) is within the range of 0.6 to 2.0. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Feldbauer and Shinohara teaches all of the claimed structural limitations, which is necessarily capable of operating with a ratio of blowing speed to conveyance speed of 0.6 to 2.0.
Regarding claim 3, the combination of Feldbauer and Shinohara fails to explicitly teach the ratio between the blowing speed of the coating forming gas (X) and the conveyance speed of the substrate (Y) is within the range of 0.8 to 1.5. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The combination of Feldbauer and Shinohara teaches all of the claimed structural limitations, which is necessarily capable of operating with a ratio of blowing speed to conveyance speed of 0.8 to 1.5.
Regarding claim 4, the combination of Feldbauer and Shinohara teaches a continuous steel (metal) strip as the substrate (coating formation-target material) (Feldbauer para 0032).
Regarding claim 6, the combination of Feldbauer and Shinohara teaches a continuous steel (metal) strip as the substrate (coating formation-target material) (Feldbauer para 0032).
Regarding claim 7, the combination of Feldbauer and Shinohara teaches a continuous steel (metal) strip as the substrate (coating formation-target material) (Feldbauer para 0032).

Claim(s) 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Feldbauer (US 20040154539 A1) in view of Shinohara (US 20020020496 A1), as applied to claims 1-3, and further in view of Inokuti (US 5192585 A).
Regarding claim 5, the combination of Feldbauer and Shinohara fails to explicitly teach the coating formation-target material (substrate) is a grain oriented electrical steel sheet having no forsterite coating. However, Inokuti (US 5192585 A), in the analogous art of deposition onto an elongated substrate, teaches forming a film on an elongated sheet of grain oriented (electric) silicon steel by PVD and removing oxides from the sheet after annealing (no forsterite coating) (col 5 line 38-59, col 6 line 33-45, claim 4). Both Feldbauer and Inokuti teach coating a steel strip/elongated substrate (Feldbauer para 0031; Inokuti col 6 line 33-45). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the steel sheet substrate of Feldbauer with the grain-oriented steel substrate of Inokuti because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 8, the combination of Feldbauer and Shinohara fails to explicitly teach the coating formation-target material (substrate) is a grain oriented electrical steel sheet having no forsterite coating. However, Inokuti (US 5192585 A), in the analogous art of deposition onto an elongated substrate, teaches forming a film on an elongated sheet of grain oriented (electric) silicon steel by PVD and removing oxides from the sheet after annealing (no forsterite coating) (col 5 line 38-59, col 6 line 33-45, claim 4). Both Feldbauer and Inokuti teach coating a steel strip/elongated substrate (Feldbauer para 0031; Inokuti col 6 line 33-45). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the steel sheet substrate of Feldbauer with the grain-oriented steel substrate of Inokuti because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 9, the combination of Feldbauer and Shinohara fails to explicitly teach the coating formation-target material (substrate) is a grain oriented electrical steel sheet having no forsterite coating. However, Inokuti (US 5192585 A), in the analogous art of deposition onto an elongated substrate, teaches forming a film on an elongated sheet of grain oriented (electric) silicon steel by PVD and removing oxides from the sheet after annealing (no forsterite coating) (col 5 line 38-59, col 6 line 33-45, claim 4). Both Feldbauer and Inokuti teach coating a steel strip/elongated substrate (Feldbauer para 0031; Inokuti col 6 line 33-45). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the steel sheet substrate of Feldbauer with the grain-oriented steel substrate of Inokuti because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inokuti (US 20030180554 A1) teaches a grain-oriented steel substrate wherein a forsterite undercoating is explicitly removed or prevented from forming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797